UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2096


BRENDA TOOMER-FRAZIER,

                Plaintiff - Appellant,

          v.

COLUMBIA, City of, an incorporated municipality,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:14-cv-04360-MBS)


Submitted:   February 27, 2017            Decided:   March 16, 2017


Before TRAXLER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Walters, R. Bentz Kirby, Orangeburg, South Carolina, for
Appellant.    W. Allen Nickles, III, NICKLES LAW FIRM, LLC,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brenda      Toomer-Frazier          appeals          from       the     district      court’s

order adopting the report and recommendation of the magistrate

judge      and   granting     summary         judgment           to     Defendant       City    of

Columbia     (the    “City”)       in    her        42    U.S.C.       § 1981      (2012)      suit

alleging racial discrimination and retaliation in relation to

her employment.           We have reviewed the record and the briefs on

appeal, and we find no reversible error.                             Accordingly, we affirm

substantially       for    the     reasons      stated          by     the      district    court.

Toomer-Frazier       v.     City        of    Columbia,           No.        3:14-cv-04360-MBS

(D.S.C. Aug. 31, 2016).

     On appeal, Toomer-Frazier asserts that City of Canton v.

Harris, 489 U.S. 378 (1989), permits her to hold the City liable

under   §    1981    for     deliberate         indifference               or    knowledge     and

acquiescence,       even    in     the       absence       of     an    official      municipal

policy or custom of discrimination or retaliation.                                      However,

Canton does not reach so far.                  Canton holds that, if a municipal

employee     has    not     been    properly             trained,       the      municipality’s

failure to train evidences deliberate indifference to the rights

of   its    inhabitants,         and     this       lack     of       training      causes     the

employee to unconstitutionally apply a facially valid policy,




                                                2
the city can be held liable under § 1983. * 489 U.S. at 388-89.

Importantly, the city’s failure to train must reflect deliberate

indifference to the constitutional rights of its inhabitants and

be “closely related” to the plaintiff’s ultimate injury.                   Id. at

391–92.    Moreover, the Court made clear that the rule would only

apply in “limited circumstances.”              Id. at 387.

      Toomer-Frazier’s allegations fall far short of stating a

claim under Canton.         Toomer-Frazier has not offered any evidence

(and does not even seem to allege) that City officials were

inadequately     trained     about   an       official   policy,   or   that     any

failure    to   train   amounted     to   deliberate      indifference     to    the

constitutional rights of the City’s inhabitants.                   And she does

not submit any evidence showing that any alleged deficiency in

training    caused    the   officials     to     treat   her   differently      than

white employees or was otherwise related to her discrimination

or   retaliation     claims.     Absent        these   allegations,     Canton    is

inapplicable.      See id. at 391.        Because Toomer-Frazier has shown

no official policy or custom of discrimination or retaliation by



      *We have held that the Supreme Court’s opinion in Jett v.
Dallas Independent School District, 491 U.S. 701 (1989), limits
claims against state actors for discrimination and retaliation
to those brought under § 1983.    Dennis v. City of Fairfax, 55
F.3d 151, 156 (4th Cir. 1995); Crowley v. Prince George’s Cty.,
890 F.2d 683, 685–86 (4th Cir. 1989).    Accordingly, and as the
district court concluded, the standards applicable to § 1983
claims apply in this case, which was brought under § 1981.



                                          3
the City, the district court correctly found that § 1981 relief

was not available.

     Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        AFFIRMED




                               4